      Case 2:18-cv-11273-MCA-JAD Document 575 Filed 03/20/19 Page 1 of 2 PageID: 6355




                                                                                                                         Kathy D. Patrick
                                                                                                                                  Partner
                                                                                                                kpatrick@gibbsbruns.com
                                                                                                                           713.751.5253

                                                       March 20, 2019


         Via CM/ECF
         Hon. Joseph A. Dickson, U.S.M.J.
         United States District Court – District of New Jersey
         Martin Luther King Building & U.S. Courthouse
         50 Walnut Street
         Newark, New Jersey 07101

                  Re:      Occidental Chemical Corp. v. 21st Century Fox Am., Inc., et al.
                           Civil Action No. 2:18-cv-11273-MCA-JAD

         Dear Judge Dickson:

                 We write to advise that the Small Parties Group has now determined it will agree to entry
         of the Sampling Protocol without the previously contested language. A copy of their
         correspondence advising of this agreement is attached. Other liaison counsel have confirmed that
         they, too, agree that the Protocol may be entered without the contested language. A copy of the
         Order without the disputed language is attached for the Court’s signature.

                 With this agreement, the parties do not believe a conference on the Sampling Protocol
         will be needed on March 28, 2019.

                  Thank you for your attention to this matter.


                                                                 Respectfully submitted,




                                                                 Kathy D. Patrick


                                                                  /s/ John J. McDermott

                                                                 John J. McDermott


Archer & Greiner, P.C. · 1 Centennial Square · Haddonfield, New Jersey 08033 · T 856.673.3902 · F 856.673.7023 · jmcdermott@archerlaw.com
           Gibbs & Bruns LLP · 1100 Louisiana · Houston, Texas 77002 · T 713.650.8805 · F 713.750.0903 · www.gibbsbruns.com
Case 2:18-cv-11273-MCA-JAD Document 575 Filed 03/20/19 Page 2 of 2 PageID: 6356
 Hon. Joseph A. Dickson, U.S.M.J.
 March 20, 2019
 Page 2


 cc:     All counsel of record (via CM/ECF)


 216153212v1
